Citation Nr: 0002372	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
residuals of a right total hip replacement, due to acetabular 
dysplasia and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1987 to July 
1991.

The current appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC denied 
entitlement to an evaluation in excess of 30 percent for the 
service-connected disability of the right hip.  

In September 1996 the M&ROC granted entitlement to an 
increased evaluation of 50 percent for the disability of the 
right hip.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the M&ROC for further development and 
adjudicative actions.

In January and September 1999 the M&ROC affirmed the 50 
percent evaluation for the service-connected disability of 
the right hip.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a right hip total replacement, due to acetabular 
dysplasia and degenerative joint disease are productive of 
markedly severe residual weakness, pain and limitation of 
motion following implantation of prosthesis.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
residuals of a right total hip replacement, due to acetabular 
dysplasia and degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that 
degenerative joint disease of the right hip was diagnosed in 
October 1990.  In April 1991 there was pain and limitation of 
motion in the right hip.  A June 1991 Physical Evaluation 
Board found the veteran had degenerative joint disease of the 
right hip probably due to  acetabular dysplasia.  

A December 1991 VA orthopedic examination report concluded in 
a diagnosis of degenerative disease of the right hip with 
pain and limitation of motion secondary to acetabular 
dysplasia.

The M&ROC granted entitlement to service connection for 
acetabular dysplasia and degenerative joint disease of the 
right hip with assignment of a 10 percent evaluation when it 
issued a rating decision in February 1992.

The appellant was hospitalized by VA during October and 
November 1994 at which time he underwent a right uncemented 
total hip arthroplasty.

VA conducted an orthopedic examination of the veteran in 
January 1996.  He related that he had last been examined by 
VA in October 1995.  Since that time he had been improving, 
but still had pain.  He had been doing exercises for 
rehabilitation, and was released from physical therapy.  On 
examination the veteran reported that his right hip bothered 
him daily.  The pain was worse with long drives and it was 
better when he moved around.  He continued to take Motrin at 
a dose of 800 milligrams orally three times daily as needed 
for pain.  He related that recent radiographs showed that his 
prosthesis had not fully fused with the bone; however, this 
was to be expected.

On examination the veteran had a 20.0 centimeter scar over 
the right buttock and upper thigh.  The scar was not tender 
to palpation.  There was some deep tissue tenderness, 
however.  He was able to abduct 12 degrees, extend 10 
degrees, and flex 95 degrees comfortably.  The assessment was 
status post hip prosthesis which was healing well as 
expected.  A radiographic study disclosed a total hip 
prosthesis in place.  There was no evidence of lucency 
surrounding the prosthesis and no evidence of fracture or 
displacement.  The radiologic impression was no evidence of 
any complication.

On file are VA outpatient treatment reports dated during the 
mide-1990's including references to clinical evaluations of 
the veteran for right hip symptomatology.  Included in these 
records is an August 1996 entry showing right hip flexion to 
90 degrees, extension to 0 degrees, internal rotation to 5 
degrees, and external rotation to 60 degrees.  The Thomas 
test was noted as negative for flexion contracture.  X-ray 
study was noted to show good bony contrast to entrance shaft 
of prosthesis, no subluxation, and acetabulum with good bony 
ingrowth.  The clinical assessment was status post right 
total hip replacement, stable.

The veteran presented testimony before a hearing officer at 
the M&ROC in April 1997.  He testified that he still 
experienced many of the same symptoms he had prior to his 
surgery.  He described limitation of motion, ongoing pain, 
sleep disturbance from pain, and restrictions in his ability 
to lift.  He stated that he was never comfortable and his 
medications made his pain tolerable.  His lifestyle was said 
to have been drastically changed since his surgery.  He was 
no longer able to back pack or do manual labor.  He tended to 
avoid stairs.  He was currently employed as a counseling 
assistant.  This was described as mostly sedentary in nature.  
It was not the type of work he was trained for or enjoyed 
doing.  He tried to avoid using a cane because of the image 
it presented.

An April 1997 letter from the veteran's wife shows her 
knowledge and observations of the veteran's right hip 
symptomatology.  She reported that the veteran was constantly 
in pain and had to curtail most physical activity.


VA conducted an orthopedic examination of the veteran in 
November 1997.  He complained mainly of groin pain and 
incisional pain that increased with sitting and activity.  A 
July 1997 bone scan was reported as normal.  On examination 
the veteran was in no acute distress.  On gait he 
demonstrated an adducted lurch.  Right hip internal rotation 
was 0 degrees.  External rotation was to 40 degrees.  Hip 
flexion was to 60 degrees.  Hip abduction was to 45 degrees.  
Hip adduction was to 15 degrees.  Straight leg raise was to 
60 degrees with further flexion with knee bent to 90 degrees.  
There was pain to deep palpation over the femoral head and 
greater trochanter.  X-rays did not show any significant 
signs of loosening.  There was some increased density in the 
bone joint just proximal to the distal end of the femoral 
component.

The clinical assessment shows the veteran was noted to have 
constant right hip pain.  The causes of pain had to be ruled 
out, including infection and loosening.  Additional 
diagnostic studies were to be scheduled.

A November 1997 bone scan was negative for evidence of 
loosening or infection.

In January 1998 the veteran underwent aspiration of a right 
total hip arthroplasty, resulting in 2 cubic centimeters of 
straw-colored fluid. This was sent to the laboratory for 
gram-stain culture and fluid analysis.

VA conducted an orthopedic examination of the veteran in 
April 1998.  He experienced temporary relief after his 
previous replacement, but had been experiencing a worsening 
pain especially with activity.  The pain was in the groin and 
buttock, and radiated down to the medial shin.  On 
examination was seen a posterior type incision.  Flexion was 
to 90 degrees.  Inward and outward rotation was to 30 
degrees.  Abduction was to 30 degrees.  He had pain at the 
extremes of these motions in the groin.  There were no 
significant skin changes.  He had active dorsi- and plantar 
flexion of the ankle.

X-rays showed a prosthesis the examiner was not familiar 
with, but it looked like an uncommented one with a cuff 
around the distal part.  It looked to be in good position.  
The veteran looked to be of equal leg length.  He had nice 
anteversion both to the stem and the cup.  The opening angle 
also looked to be good.  There were no signs of loosening.  
There was minimal pedestal formation at the distal tip of the 
prosthesis.  The examiner noted he saw no evidence of stress 
fracture.  The examiner noted that all work-up for infection 
had been negative, including his sedimentation rate, hip 
aspiration and bone scan.  Additional diagnostic studies are 
on file and are referred to in the examination report below.

An official independent orthopedic examination for VA 
compensation purposes was conducted in July 1998.  The 
examiner recited the veteran's clinical history and reported 
that he had been in a motor vehicle accident in July 1994.  
One physician felt that his hip pain had been exacerbated by 
the accident.  Ultimately he underwent a total hip 
replacement in October 1994.  He did well for three to four 
months but then started developing increasing soreness.  He 
subsequently had been seen by VA several times and undergone 
multiple diagnostic studies all of which had been reported as 
normal.  He had previously worked in oil field service, but 
was no longer able to do this because of significant pain in 
his hip.  Currently he worked as an office manager.

Pertinent clinical findings obtained on examination disclosed 
the veteran was somewhat uncomfortable walking about the 
room.  He was able to walk on both heels and toes, but with 
difficulty.  He had difficulty getting on to the examination 
table as well.  He had trouble forward bending and this was 
restricted due to his hip precautions, and he performed this 
to only 45 degrees.  He had a well healed incision over the 
posterior aspect of the hip which was nontender to palpation.  
Motor strength appeared intact throughout and deep tendon 
reflexes were 2+ and symmetric.  There was no atrophy of the 
musculature of the thigh or calf.  

Right hip abduction was to 10 degrees and adduction to 5 
degrees.  Flexion was to 90 degrees.  Extension was to 0 
degrees.  Internal rotation was to 10 degrees.  

External rotation was to 35 degrees.  These motions were 
reached with pain at the extremes of these movements.  There 
were no apparent leg length discrepancies.  Trendelenburg 
test on the right was positive showing weakness of the 
abductor muscles of the hip.  X-rays taken in July 1998 
showed the total hip arthroplasty which appeared stable.  
There was no obvious loosening of the hip.  The clinical 
assessment was status post right total hip arthroplasty for, 
what sounded like, apparent avascular necrosis of an 
idiopathic etiology.

The examiner noted that the veteran did have significant 
limitations.  Given the fact that he had the total hip 
arthroplasty in place, this would certainly limit him even if 
the arthroplasty were functioning 100 percent.  His service-
connected hip disability appeared to involve the joint 
structure and not the muscles and nerves.  As to whether he 
became weakened and had excess fatigability and 
incoordination, he certainly did.  There was evidence for 
weakness in that he had a positive Trendelenburg, and being 
on his hips made him painful.  

As to whether the veteran could perform average employment in 
a civil occupation, it was apparent that he is currently 
doing this as an office manager.  However, he could not 
perform the activities in the past in the oil field service.  
This would require too much labor.  He was currently limited 
to a 50 pound work restriction and the examiner felt that 
this was at least reasonable.  If not, he should even have 
this restricted somewhat more.  This would classify him into 
a medium work capacity, or possibly a light work capacity.  

As to whether his subjective complaints were manifested by 
objective findings, that is motion of his hip causing pain, 
etc.,  it was apparent that he was very compliant with the 
examination.  The examiner noted he did not find any evidence 
for symptomatic implication and felt that the pain the 
veteran was experiencing was real.  However, multiple tests 
had been normal, and the examiner had no etiology for his 
pain, that is, he did not know of an obvious solution for the 
hip pain.  




Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1999).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher the evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss with respect to these elements.  In addition, the 
regulations state that the  functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the Diagnostic 
Code or Codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by  
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.
Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Court has held that the Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

A 100 percent evaluation may be assigned for hip replacement 
(prosthesis), with prosthetic replacement of the head of the 
femur or of the acetabulum, for one year following 
implantation of prosthesis.  A 90 percent evaluation may be 
assigned following implantation of prosthesis with painful 
motion or weakness such as to require the use of crutches.  A 
70 percent evaluation may be assigned for markedly severe 
residual weakness, pain or limitation of motion following 
implantation of prosthesis.  A 50 percent evaluation may be 
assigned for moderately severe residuals of weakness, pain or 
limitation of motion.  A minimum 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a; Diagnostic Code 5054.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for a scar that is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (1999).

Other scars may be rated on the basis of limitation on 
function of the part affected.  38 C.F.R. § 4.118; Diagnostic 
Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for his 
service-connected disability of the right hip is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  


The veteran's assertions concerning the severity of his right 
hip disability (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
evaluation in excess of 50 percent for that disability is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that, as a result of the March 
1998 remand of the case to the M&ROC for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The M&ROC has assigned a 50 percent evaluation for the 
appellant's right hip disability under Diagnostic Code 5054 
of the VA Schedule for Rating Disabilities.  In other words, 
the current 50 percent evaluation contemplates moderately 
severe residual weakness, pain or limitation of motion 
following implantation of a prosthesis.  The next higher 
evaluation of 70 percent requires markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  38 C.F.R. § 4.71a; Diagnostic Code 5054.

The Board's review of the evidentiary record discloses that 
the veteran underwent a total right hip replacement to 
resolve residual pain and debility following inservice 
injury.  More specifically, the veteran underwent a total 
right hip arthroplasty in late 1994, and was assigned a 100 
percent evaluation for one year following the surgery in 
accordance with the criteria under Diagnostic Code 5054.  

The M&ROC has determined that residual disability in the 
right hip is manifested by moderately severe weakness, pain, 
and limitation of motion.  The veteran is of the opinion that 
the current 50 percent evaluation does not adequately 
compensate him for the nature and extent of the demonstrated 
impairment he must contend with in his right hip.  The Board 
is of the opinion that the evidentiary record favors the 
veteran.

In this regard, the Board notes that the veteran has been 
afforded considerable outpatient treatment and numerous 
orthopedic examinations to assess residual right hip 
disablement.  The evidentiary record in its entirely shows 
that he has been in chronic, unrelenting pain, with the 
exception of a short period of time following his 
arthroplasty.  His pre-surgical status has returned to the 
extent that he experiences chronic pain, limitation of 
motion, and interference in his daily activities due to his 
right hip disability.

Comprehensive diagnostic studies have for the most part been 
normal and have not objectively demonstrated any clear 
medical reason for the veteran's ongoing intractable 
symptomatology.  The Board therefore had the veteran 
specifically examined to ascertain functional impairment of 
the right hip pursuant to the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The July 1998 official orthopedic 
examination for VA compensation purposes was very expository 
in this regard.  

The examiner specifically found that the veteran becomes 
weakened, has excess fatigability and incoordination.  The 
examiner also pointed out that the veteran's chronic pain was 
real albeit no obvious etiology could be provided in this 
regard.  The Board notes in passing that the evidentiary 
record is full of a considerable quantity of medical 
documentation of hip pain subsequent to inservice injury, and 
returning pain after what was thought would be ameliorative 
surgery.  The record is devoid of any other etiology to 
account for the veteran's ongoing chronic pain.

Accordingly, the Board's application of the criteria as to 
functional loss due to pain, weakness, incoordination, etc., 
permits the conclusion that the next higher evaluation of 70 
percent more properly reflects the veteran's current nature 
and extent of severity of impairment caused by his right hip 
disability.  In this regard, the Board notes that the next 
higher evaluation of 70 percent contemplates markedly severe 
residual weakness, pain and limitation of motion following 
implantation of prosthesis.  This is clearly the veteran's 
case.  The veteran does not require the use of crutches for 
ambulation and consequently does not meet the criteria for 
the next higher evaluation of 90 percent.


The Board notes that residual scarring from the veteran's 
previous arthroplasty has been described on more than one 
occasion as well healed and without tenderness.  There has 
been no evidence of poor nourishment with repeated 
ulceration, or limitation on function of the anatomical part 
affected, in this case the hip, not already considered in the 
current 70 percent evaluation, thereby precluding assignment 
of a separate evaluation for scarring under Diagnostic Codes 
7803, 7804, 7805.  As for assignment of a disability 
evaluation for arthritis, the current 70 percent evaluation 
is well in excess of the maximum 20 percent evaluation 
assignable under the diagnostic criteria for degenerative or 
traumatic arthritis.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, while the M&ROC did 
tangentially discuss the veteran's employment situation, it 
did not provide nor specifically discuss the criteria for 
assignment of an extraschedular evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
have been rendered unusual or exceptional in nature as to 
warrant referral of his case for consideration of 
extraschedular evaluation.  In this regard, the Board notes 
that the veteran was hospitalized on only one occasion for 
the right hip arthroplasty.  His medical care, though 
frequent, has been on an outpatient basis.  He has not 
required frequent inpatient care.  Also, while the veteran is 
no longer able to perform previous occupational oil field 
duties, he is nonetheless gainfully employed as an office 
manger.  The record is devoid of any marked interference in 
his current occupation.

The Board finds that the granted increased evaluation of 70 
percent adequately compensates the veteran for the current 
nature and extent of severity of his right hip disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 70 percent for 
residuals of a right total hip replacement, due to acetabular 
dysplasia and degenerative joint disease is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

